UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 KIMBERLY PRIOR,

               Plaintiff,

          v.                                             18-CV-1074
                                                         DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On October 2, 2018, the plaintiff, Kimberly Prior, brought this action under the

Social Security Act (“the Act”). She seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that she was not disabled. Docket

Item 1. On June 4, 2019, Prior moved for judgment on the pleadings, Docket Item 8; on

October 3, 2019, the Commissioner responded and cross-moved for judgment on the

pleadings, Docket Item 15; and on October 24, 2019, Prior replied, Docket Item 17.

      For the reasons stated below, this Court grants Prior’s motion and denies the

Commissioner’s cross-motion. 1


                               STANDARD OF REVIEW


      “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the


      1 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


I.     ALLEGATIONS

       Prior argues that the ALJ erred in two ways. Docket Item 8-1. She first argues

that the ALJ erred in determining her mental residual functional capacity (“RFC”)

because he did not give the opinion of her treating psychiatrist controlling weight. See

id. at 20-26. She also argues that, evening assuming the ALJ’s RFC determination was

correct, the ALJ nevertheless erred in concluding that she could find work with her

specific limitations. This Court agrees that the ALJ erred and, because that error

prejudiced Prior, remands the matter to the Commissioner for proper consideration of

Prior’s mental RFC.

                                             2
II.    ANALYSIS

       When determining a claimant’s RFC, an ALJ must evaluate every medical

opinion received. 20 C.F.R. § 416.927(c). But an ALJ generally should give greater

weight to the medical opinions of treating sources—physicians, psychologists,

optometrists, podiatrists, and qualified speech-language pathologists who have

“ongoing treatment relationship[s]” with the claimant—because those medical

professionals are in the best positions to provide “detailed, longitudinal picture[s] of [the

claimant’s] medical impairments.” See 20 C.F.R. § 404.1527(a)(2), (c)(2); see also

Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008) (summary order). In fact, a

treating physician’s opinion is entitled to controlling weight so long as it is “well-

supported [sic] by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the claimant’s] case

record.” 20 C.F.R. § 404.1527(c)(2).

       Before an ALJ may give less-than-controlling weight to a treating source’s

opinion, the ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature,

and extent of treatment; (2) the amount of medical evidence supporting the opinion; (3)

the consistency of the opinion with the remaining medical evidence; and[ ] (4) whether

the physician is a specialist.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(quotations and alterations omitted). These are the so-called “Burgess factors” from

Burgess v. Astrue, 537 F.3d 117 (2d Cir. 2008). Estrella v. Berryhill, 925 F.3d 90, 95

(2d Cir. 2019). “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning

weight” to a treating source opinion “is a procedural error.” Id. at 96 (quoting Selian v.

Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)).



                                               3
       Here, the ALJ accorded less-than-controlling weight to the opinion of Prior’s

treating psychiatrist, Andrew R. Reichert, M.D., without explicitly considering several

Burgess factors.

       Dr. Reichert treated Prior from 2001 through 2017 for schizoaffective disorder,

panic disorder with agoraphobia, and bipolar disorder. See, e.g., Docket Item 7 at 390,

400, 450. Dr. Reichert prescribed different antipsychotic, antidepressant, and anti-

anxiety medications over the course of that treatment. See, e.g., id. at 401, 420. And

he offered several opinions about Prior’s ability to function.

       For example, in March 2016, Dr. Reichert opined that Prior’s “emotional

liability/instability”—the result of her bipolar disorder—“ha[d] resulted in her inability to

maintain gainful employment.” Id. at 633. In March 2017, Dr. Reichert opined that Prior

showed a “[s]ubstantial loss of ability to perform the [following] activit[ies] in regular,

competitive employment”: remember work-like procedures, maintain attention for two-

hour periods, make simple work-related decisions, get along with coworkers or peers,

and respond appropriately to changes in a routine work setting. Id. at 743-44. He also

opined that Prior showed a “[c]omplete loss of ability” to “complete a normal workday

and workweek without interruptions from psychologically based symptoms and perform

at a consistent pace without an unreasonable number and length of rest periods.” Id.

Dr. Reichert explained that Prior was “intermittent[ly] manic, marked by severe agitation

acceleration, disinhibition . . . . At best patient is fragile, easily thrown into state of




                                                4
decompensation. Can become psychotic/paranoid.” Id. at 744. He also noted that

Prior’s condition had persisted since at least 2001. Id. at 745.

       The ALJ gave “little weight” to Dr. Reichert’s opinion because it was “vague,” “not

explained,” “inconsistent with his medical source statement, which was fairly benign,”

and “not supported by the evidence or other opinions.” Id. at 30. But before doing so,

the ALJ did not “explicitly” consider several Burgess factors. For example, although the

ALJ referred to a number of different treatment notes in the record, he began with notes

from 2014 and never even acknowledged that Dr. Reichert had treated Prior

consistently since 2001. The ALJ thus failed to “explicitly” consider “the frequency,

length, nature, and extent of [Dr. Reichert’s] treatment.” See Greek, 802 F.3d at 375.

Nor did the ALJ discuss how Dr. Reichert’s training as a psychiatrist and his role

managing Prior’s extensive medication list might provide him with unique insight into her

mental functioning vis a vis, for example, a psychologist. In other words, the ALJ failed

to “explicitly” consider “whether the physician is a specialist.” Id. And while the ALJ

rejected some of Dr. Reichert’s opinions “as not supported by the evidence or other

opinions,” Docket Item 7 at 30, he never said what that evidence or those opinions

were, and he certainly did not “explicitly” address “the amount of medical evidence

supporting the opinion,” Greek, 802 F.3d at 375.

       “Because the ALJ procedurally erred, the question becomes whether ‘a

searching review of the record assures [this Court] that the substance of the [treating-

physician] rule was not traversed’—i.e., whether the record otherwise provides ‘good

reasons’ for assigning ‘little weight’” to some of Dr. Reichert’s opinions. See Estrella,

925 F.3d at 96 (alterations omitted) (quoting Halloran, 362 F.3d at 32); see also Zabala



                                             5
v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (declining remand where “application of the

correct legal principles to the record could lead [only to the same] conclusion”). The

Court finds no such assurance here.

       In rejecting Dr. Reichert’s opinion, the ALJ relied primarily on, and gave “great

weight” to, the opinion of the non-examining consulting psychologist, T. Harding, Ph.D.

Docket Item 7 at 30. Dr. Harding reviewed Prior’s records at the request of the Social

Security Administration. Based on that review—and that review alone—he opined in

February 2015 that Prior was not significantly limited in carrying out instructions,

working in coordination with others, sustaining an ordinary routine, making simple work-

related decisions, interacting appropriately with the general public, asking simple

questions, being aware of normal hazards and taking appropriate precautions, and

traveling in unfamiliar places or using public transportation. Id. at 92-93. Likewise, he

opined that Prior was only moderately limited in maintaining attention and concentration,

maintaining a regular schedule, completing a normal workday without interruptions for

psychologically-based symptoms, responding appropriately to supervisors, getting along

with coworkers, maintaining socially appropriate behavior, responding appropriately to

workplace changes, and setting realistic goals and making plans independently of

others. Id.

       Relying so heavily on the opinion of a consultant—especially one who has never

examined the claimant in person—is error. That is particularly so when the claimant

presents with a history of complex mental illness and when the consultant’s opinion

differs from that of a long-time treating psychiatrist. Indeed, the Second Circuit has

“cautioned that ALJs should not rely heavily on the findings of consultative physicians



                                             6
after a single examination,” a “concern [that] is even more pronounced in the context of

mental illness where . . . a one-time snapshot of a claimant’s status may not be

indicative of her longitudinal mental health.” Estrella, 925 F.3d at 98 (first quoting

Selian, 708 F.3d at 419); see also id. at 97 (explaining that because “[c]ycles of

improvement and debilitating symptoms [of mental illness] are a common occurrence,

. . . it is error for an ALJ to pick out a few isolated instances of improvement over a

period of months or years and to treat them as a basis for concluding a claimant is [not

disabled]” (second alteration in original) (quoting Garrison v. Colvin, 759 F.3d 995, 1017

(9th Cir. 2014))). And here, the consultant did not have the benefit of even a one-time

examination, having only reviewed the records.

       Relying on Dr. Harding’s opinion at the expense of Dr. Reichert’s highlights the

very concern raised by the Second Circuit. Dr. Reichert explained that Prior was

“intermittent[ly] manic” and “easily thrown into state of decompensation.” Docket Item 7

at 744 (emphasis added). A simple review of the records—without the benefit of having

interacted with the patient over the course of treatment and through manic episodes—

therefore was unlikely to provide the sort of insight needed to understand Prior’s ability

to function in a workplace setting. At the very least, the ALJ was required to

acknowledge Dr. Reichert’s superior position in assessing Prior’s mental functioning

and then to provide “good reasons” for rejecting that assessment.

       What is more, contrary to the ALJ’s finding, there indeed was medical evidence

in the record supporting Dr. Reichert’s opinion. For example, Dr. Reichert noted that

Prior entered a manic phase in October 2014, id. at 484, and that she presented as

anxious and paranoid in March and October 2015, id. at 544, 550. And Dr. Reichert’s



                                              7
medical source statement itself supports his conclusion that Prior could not maintain

competitive employment. He explicitly found that she had substantial limitations in

areas such as maintaining attention and focus, remembering work-like procedures, and

responding appropriately to changes—limitations that render his opinion far from, as the

ALJ characterized it, “fairly benign,” see Docket Item 7 at 30. Rather than address

these more concerning treatment notes and opinions, the ALJ focused only on the

positive notes and relied on the opinion of a psychologist who never examined Prior.

      The ALJ’s error, moreover, was to Prior’s detriment. The ALJ found that Prior

had the following mental RFC:

      [Prior can] perform sedentary[2] work . . . except . . . she is limited to simple,
      routine tasks, which can be learned after a short demonstration or within 30
      days; work that does not require travel to unfamiliar places[;] and work that
      is limited to occasional interaction with co-workers, and no more than
      superficial interaction with the public. She is limited to work that does not
      require teamwork, such as on a production line, and work that requires
      doing the same tasks every day with little variation in location, hours or
      tasks.

Docket Item 7 at 23. The ALJ then found that “[c]onsidering [Prior’s] age, education,

work experience, and [RFC], there [were] jobs that exist[ed] in significant numbers in the

national economy that [Prior] could perform.” Id. at 31. Specifically, the ALJ credited




      2 “Sedentary work involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.
Although a sedentary job is defined as one which involves sitting, a certain amount of
walking and standing is often necessary in carrying out job duties. Jobs are sedentary if
walking and standing are required occasionally and other sedentary criteria are met.”
20 C.F.R. § 404.1567(a).

                                              8
the testimony of a vocational expert that Prior could find work as a surveillance system

monitor, envelop addresser, or document preparer. Id.

       But Dr. Reichert opined that Prior had substantial limitations in maintaining

attention and focus, Docket Item 7 at 743-44, and the vocational expert testified that if

Prior were “off task approximately 25 percent of the workday,” she could not perform

any of the jobs that otherwise fit her RFC, see id. at 81. The vocational expert also

testified that Prior could not perform any of those same jobs if she were to miss three or

more days of work per month. id.—a limitation strongly suggested by Dr. Reichert’s

opinion that Prior could not complete a workday or workweek without needing an

“unreasonable number and length of rest periods,” id. at 744. In sum, the ALJ’s error in

rejecting Dr. Reichert’s opinion without following the procedural mandates of the

treating-physician rule was far from harmless and worked to Prior’s disadvantage.

       This Court therefore remands the matter for reconsideration of Dr. Reichert’s

opinion and Prior’s mental RFC. The Court “will not reach the remaining issues raised

by [Prior] because they may be affected by the ALJ’s treatment of this case on remand.”

Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B.

v. Colvin, No. 1:13-CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given

the need to apply the proper legal standard, the Court will decline at this time to

consider whether substantial evidence exists to support the findings the ALJ made.”).

But on remand, the ALJ should consider and specifically address the impact of Prior’s

response to stress on her ability to work. See Stadler v. Barnhart, 464 F.Supp.2d 183,

189 (W.D.N.Y. 2006) (citing SSR 85-15, 1985 WL 56857 (Jan. 1, 1985); Welch v.

Chater, 923 F. Supp. 17, 21 (W.D.N.Y. 1996)) (“Because stress is ‘highly



                                             9
individualized,’” the ALJ must “make specific findings about the nature of [the claimant’s]

stress, the circumstances that trigger it, and how those factors affect [her] ability to

work.”). The ALJ also should consider whether Prior requires additional breaks during

the workday due to her pain medications and additional days off to seek treatment for

her multiple impairments, and, if so, whether such requirements render her unable to

work.


                                       CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 15 is DENIED, and Prior’s motion for judgment on the pleadings,

Docket Item 8, is GRANTED. The decision of the Commissioner is VACATED, and the

matter is REMANDED for further administrative proceedings consistent with this

decision.



         SO ORDERED.

Dated:         March 25, 2020
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                             10
